The judgment of the court was pronounced by
Slidell, J.
The sequestration in this case was properly dissolved. 1st. *308Because the plaintiff did not set forth in his affidavit, either directly or by reference to the allegations of the petition, the facts which induce his apprehension that the mortgaged property will be removed, as required by the 6th clause of article 275 of the Code of Practice, which requisition, applicable to a case of this nature, we do not consider as dispensed with by the act of 1839, Clark v. Glover, 14 La. 266. 2d. Because the surety on the sequestration bond was not resident within the jurisdiction of the court, and this defect was not cured by the subsequent offer of a new surety.* Gossett v. Cashell, 14 La. 246.
The appellee asks an amendment of the judgment as regards two allowances made to the sheriff, with privilege on the property sequestered. These orders form no part of the judgment rendered against the plaintiff, from which the plaintiff has appealed. They are separate and independent decrees or orders, made in favor of the sheriff, who is not before us as appellee, and against the property sequestered. Moreover, the record does not show them to be orders rendered contradictorily with the plaintiff. They appear to have been made on the ex parte application of the sheriff; and, as regards the plaintiff, we are without evidence to test the necessity or correctness of the charges.
Judgment affirmed.

 On the trial of a motion to dissolve tbe sequestration, plaintiff offered to substitute a new surety, residing in the parish, to be bound for any damage which had or might occur in consequence of tho issuing of the writ; but the offer was rejected as coming too late.